THORNTON, J.,
dissenting.
I would follow the admonition of Kumli v. Southern Pacific Co., 21 Or 505, 28 P 637 (1892), and numerous subsequent cases, that the decision as to whether a juror can subordinate his personal views and follow the court’s instructions is
"* * * wisely left largely to the sound discretion of that court, and its findings upon a challenge to a juror for actual bias, where there is any reasonable question as to his competency, ought not be reviewed by an appellate court unless it clearly appear that such discretion has been arbitrarily exercised.” 21 Or at 510-11.
Accord: State v. Dixon, 5 Or App 113, 481 P2d 629, Sup Ct review denied (1971), cert denied 404 US 1024 (1972).
In my view the trial court did not abuse its discretion when it overruled plaintiff’s challenge to the particular juror for cause.